 



Exhibit 10.3
Employment Agreement
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of July 25, 2007 (the “Effective Date”) by and between Innovive
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and Steven Kelly
(“Employee”), a resident of New York. This Agreement is being executed
contemporaneously with the Nonsolicitation, Nondisclosure and Developments
Agreement attached hereto as Exhibit A (the “NNDA”). This Agreement supersedes
the Employment Agreement dated June 2, 2004 between the parties hereto.
     NOW, THEREFORE, for and in consideration of the premises and mutual
covenants contained herein, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and subject to the terms and
conditions hereinafter set forth, the parties hereto enter into this Agreement
and agree as follows.
     1. DUTIES. Employee shall perform all assigned duties competently,
diligently and efficiently and shall follow the reasonable and lawful
instructions and directions of the Board of Directors of the Company. Employee
shall serve as President and Chief Executive Officer of the Company and will be
a full-time employee of the Company and shall devote all of his professional
time to his duties. The Company will use its best efforts to have Employee
elected to the Board of Directors at all times he serves as Chief Executive
Officer.
     2. COMPENSATION.
     (a) Salary. The Company will pay Employee for services rendered hereunder
at the rate of Three Hundred Seventy Five Thousand Dollars ($375,000) per year,
less all applicable local, state and federal taxes and any other deductions
required by law or properly authorized by Employee, payable in accordance with
the Company’s usual payroll practices (the “Base Pay”), which amount may be
increased or decreased from time to time by the Compensation Committee of the
Board of Directors of the Company (the “Committee”). The Base Pay will be
retroactive to June 2, 2007.
     (b) Guaranteed Bonus. The Company will pay Employee a guaranteed annual
bonus of $50,000, payable for the first year of this contract on the date hereof
and payable for each subsequent year on the first business day of July.
     (c) Annual Bonus. Employee will be eligible for a performance-based bonus
of up to fifty percent (50%) of Base Pay at the discretion of the Committee.
     (d) Grant of Stock Option. In consideration of his continued service,
Employee will be granted an option to purchase Two Hundred Twenty Five Thousand
(225,000) shares of the Company’s common stock, half at $4.00 per

 



--------------------------------------------------------------------------------



 



share and half at $5.00 per share. Such option shall be an incentive stock
option to the extent eligible under the Internal Revenue Code of 1986, as
amended. Such option shall vest and become exercisable as to one third of such
shares on the one-year anniversary of the date of this Agreement and thereafter
shall vest in twenty four (24) equal monthly installments, provided in each case
Employee remains an employee of the Company on such dates.
     (e) Eligibility for Annual Awards. Employee shall be eligible for annual
grants of stock options, performance shares, stock appreciation rights or such
other equity or performance based awards as determined by the Committee in its
discretion.
     3. OTHER BENEFITS. Employee may participate in any of the Company’s benefit
plans or programs available to similarly situated employees, provided, however,
that Employee’s participation is subject to the applicable terms, conditions and
eligibility requirements of any such plans and programs, some of which are in
the plan administrator’s discretion as they may exist from time to time.
Employee shall be eligible for twenty (20) days of paid vacation per calendar
year. Employee shall not be entitled to carry any vacation forward to the next
year of employment and shall not receive any compensation for unused vacation
days.
     4. RESTRICTIVE COVENANTS.
   (a) Employee agrees that, while employed or retained by the Company in any
capacity and for a period of one (1) year following the termination of
Employee’s employment relationship with the Company, regardless of the reason
for such termination (unless such termination resulted from the Company’s
decision to cease operations other than in connection with a disposition of its
assets for value), Employee shall observe the following separate and independent
covenants:
     (i) Noncompetition. Employee shall not, without the prior written consent
of the Committee, directly or indirectly, alone or as a partner, joint venturer,
officer, director, employee, consultant, agent, independent contractor or
stockholder of any company or business, engage in any business activity that is
in competition in the geographical area set forth below with any of the products
being developed, marketed, distributed, sold or otherwise provided by the
Company in the fields of oncology and hematology. Employee’s ownership of not
more than five percent (5%) of the shares of stock of any corporation having a
class of equity securities actively traded on a national securities exchange
shall not be deemed, in and of itself, to violate the prohibitions of this
paragraph.

 



--------------------------------------------------------------------------------



 



     Employee acknowledges that the nature of the Company’s business and the
services he renders to the Company are such that it would be unfair to permit
him to perform services for or otherwise engage in any competing business during
the period specified in Section 4(a) regardless of the location in the United
States (or, if the United States is too broad, then the State of New York), and
that such activity is appropriately prohibited by this Section 4(a) throughout
the United States (or, if the United States is too broad, then the State of New
York).
     (ii) Nonsolicitation of the Company’s Strategic Partners. Employee will
not, without the prior written consent of the Committee, on Employee’s own
behalf or in the service or on behalf of others, solicit, divert, or attempt to
solicit or divert, for the purpose of providing the “Covered Products” (as
defined below), any entity or individual who was a licensee, licensor or
strategic partner of the Company during the last twelve (12) months that
Employee was employed or retained by the Company. For purposes of this
Agreement, the “Covered Products” are defined as products that are competitive
with or similar in purpose or function to the Company’s products in the field of
oncology. Notwithstanding the foregoing, nothing in this subparagraph (ii) shall
be construed to limit the scope or generality of subsection (i) above.
     (iii) Nonsolicitation of Employees. Employee will not, without the prior
written consent of the Committee, on Employee’s own behalf or in the service or
on behalf of others, solicit, divert or hire, or attempt to solicit, divert or
hire, any person then employed by the Company or employed by the Company within
the twelve (12) month period prior to such solicitation, diversion or hiring,
whether or not such employee is a full-time or a temporary employee of the
Company, whether or not such employment is pursuant to written agreement, and
whether or not such employment is at will.
     (b) Employee acknowledges and agrees that the time and territory of the
restrictive covenants contained in this Section are necessary for the protection
of the Company’s legitimate business interests and do not unfairly restrict
Employee’s ability to hold gainful employment.
     5. RIGHT TO INJUNCTION. The parties agree that any breach of this Agreement
by either of them will cause irreparable damage to the other party. In the event
of such breach or threatened breach, each of the parties shall have, in addition
to any and all remedies at law, the right to an injunction, specific performance
and other equitable relief to prevent the violation of the other party’s
obligations hereunder.
     6. CONSIDERATION TO EMPLOYEE. In consideration of Employee’s execution of
this Agreement, the Company agrees to (a) employ Employee, subject to Section 7
below, and (b) upon his termination by the Company without “Cause” (as

 



--------------------------------------------------------------------------------



 



defined below) or termination of employment by Employee for “Good Reason” (as
defined below), (i) pay to Employee an amount equal to six (6) months Base Pay,
which shall be payable either upon termination of Employee’s employment with the
Company or on the Company’s regular payroll schedule, at the sole option of the
Company, (ii) continue to pay for Employee’s health insurance (or reimburse
Employee for the premiums payable by Employee with respect to health insurance
in an amount equal to that paid by the Company immediately prior to such
termination of employment) for a period of six (6) months from such termination
and (iii) all stock options, restricted stock and other equity rights subject to
any time-based vesting or restrictions shall immediately vest and such
restrictions shall lapse. Any payments required to be made by the Company
pursuant to this Section 6 shall be reduced by any applicable withholdings for
taxes and other withholdings authorized by Employee or required by law and shall
be conditioned upon Employee executing and delivering (and not revoking) a
separation agreement satisfactory in form and content to the Company providing
for, among other things, mutual non-disparagement, a release of all claims by
Employee against the Company and a reaffirmation of the restrictive covenants
set forth in this Agreement.
     For the purposes of this Agreement, “Cause” is defined as (i) any material
breach by Employee of this Agreement or the NNDA, which breach is not cured, if
susceptible to cure, within five (5) days after written notice to Employee;
(ii) Employee ‘s gross neglect of duty, which failure continues for more than
five (5) days after written notice to Employee; (iii) willful or reckless
misconduct by Employee which is materially injurious to Company; (iv) indictment
of Employee under a felony charge or commission of a criminal act by Employee
that results in an active sentence of at least thirty (30) days imprisonment; or
(v) any act by Employee which is a grossly negligent or an intentional violation
of the Company’s policies or rules, including without limitation any act of
harassment. For purposes of this Agreement, “Good Reason” is defined as (i) a
reduction of Base Pay below that amount set forth in Section 2 hereof without
Employee’s consent or without a similar percentage decrease for all employees of
a similar level; (ii) relocation of Employee outside of a 50-mile radius of the
Company’s current location in New York, New York without Employee’s consent
(reasonably required travel outside of such area shall not constitute the
relocation of Employee), or (iii) a material reduction in Employee’s duties
without Employee’s consent, provided that a change in Employee’s specific title
or duties will not constitute Good Reason so long as following any such change
Employee’s title and duties are commensurate with a position as a key employee
as such term is generally understood.
     Upon termination of Employee’s employment with the Company, Employee shall
be entitled to receive payment for all accrued and unpaid Base Pay. Eligibility
and timing of payment of unreimbursed expenses will be pursuant to the Company’s
then-prevailing policies.
     7. EMPLOYMENT AT-WILL. Employee understands and agrees that this Agreement
does not create an obligation of the Company to continue Employee’s employment
for any defined period of time, and that Employee’s employment

 



--------------------------------------------------------------------------------



 



relationship with the Company may be terminated by the Company or by Employee at
any time for any or no reason with or without cause.
     8. WAIVERS. Any waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.
     9. SEVERABILITY. The parties hereby agree that each provision herein shall
be treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject so as to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then exist. The terms of this Agreement will control over any
conflicting terms in the NNDA.
     10. SURVIVAL. Sections 4, 5, 6, 7, 8, 9, 10, 11 and 12 of this Agreement
shall survive the termination of this Agreement and Employee’s employment
regardless of the manner of such termination and shall be binding upon
Employee’s heirs, executors, administrators and legal representatives.
     11. ASSIGNABILITY; AMENDMENT; TERMINATION OF PRIOR AGREEMENT. The term
“Company” shall include the company named on the first page of this Agreement
and any of its subsidiaries, subdivisions or affiliates. This Agreement shall
inure to the benefit of and be enforceable by the parties hereto and their
successors and permitted assigns. This Agreement may not be assigned by Employee
without the prior written consent of the Company. This Agreement may be amended
only in a writing signed by each of the parties hereto.
     12. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof. This Agreement may be executed in counterparts.
[The Next Page is the Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
as a sealed instrument as of the date first above written.

                  EMPLOYEE:
 
               
Signature:                                                            (SEAL)    
 
      Steven Kelly    
 
                COMPANY:    
 
                Innovive Pharmaceuticals, Inc.    
 
           
 
  By:        
 
           
 
      J. Gregory Jester, CFO    

 